COBB, Judge.
The written sentencing orders in Circuit Court Case Nos. 93-6499 and 94-601 are vacated and the cause remanded for resen-tencing because: (1) as to Case No. 93-6499, the trial court sentenced the defendant on Count II to 4⅜ years imprisonment even though the count charges battery, a misdemeanor of the first degree punishable by a term of imprisonment not exceeding one year, section 775.082, Florida Statutes, and (2) the oral and written sentences differ with 1½ years probation being orally imposed in Case No. 94-601 but the written sentences reflecting the 1½ years probation was imposed in Case No. 93-6499.
On remand, the defendant may challenge reimposition of the costs of which he complains on this appeal. See Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994), Botts v. State, 634 So.2d 197 (Fla. 5th DCA 1994).
SENTENCING ORDERS VACATED; REMANDED FOR RESENTENCING.
GRIFFIN and DIAMANTIS, JJ., concur.